Case 2:19-cv-02412-DRH-AYS Document 25 Filed 05/26/20 Page 1 of 2 PageID #: 118




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 JOHN MARTIR,

                           Plaintiff,                              ORDER ADOPTING REPORT
 -against-                                                         AND RECOMMENDATION
                                                                   CV 19-2412 (DRH)(AYS)
 HUNTINGTON PROVISIONS INC. and DAVID
 MOSS,

                            Defendants.
 -------------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge Anne

 Y. Shields, dated April 29, 2020, recommending that Plaintiff’s motion for default judgment be

 granted and that damages be awarded as follows: (1) unpaid overtime compensation, pursuant to

 both the FLSA and the NYLL, in the amount of $4,510.00; (2) liquidated damages, pursuant to both

 the FLSA and the NYLL, in the amount of $4,510.00; (3) $10,000.00 in damages for violations of

 the WPTA; (4) spread of hours damages in the amount of $1,350.00; (4) attorneys’ fees in the

 amount of $7,650.00; and (5) costs in the amount of $550.00, for a total monetary award of

 28,570.00, plus post-judgment interest pursuant to 28 U.S.C. § 1961. More than fourteen (14) days

 have passed since service of the Report and Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report and

Recommendation for clear error, and finding none, now concurs in both its reasoning and its result.

Accordingly, the Court adopts the April 29, 2020 Report and Recommendation of Judge Shields as if

set forth herein. Accordingly,

        IT IS HEREBY ORDERED THAT plaintiff’s motion for default judgment is granted and

plaintiff is awarded damages against defendants jointly and severely as follows: unpaid overtime

compensation, pursuant to both the FLSA and the NYLL, in the amount of $4,510.00; (2)
Case 2:19-cv-02412-DRH-AYS Document 25 Filed 05/26/20 Page 2 of 2 PageID #: 119



liquidated damages, pursuant to both the FLSA and the NYLL, in the amount of $4,510.00;

(3) $10,000.00 in damages for violations of the WPTA; (4) spread of hours damages in the

amount of $1,350.00; (4) attorneys’ fees in the amount of $7,650.00; and (5) costs in the

amount of $550.00, for a total monetary award of 28,570.00, plus post-judgment interest

pursuant to 28 U.S.C. § 1961.

       The Clerk of Court is directed to enter judgment accordingly and to close this case.

Dated: Central Islip, New York                s/ Denis R. Hurley
      May 26, 2020                           Denis R. Hurley
                                             United States District Judge
